UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7654


BRADLEY MAXWELL,

                Plaintiff - Appellant,

          v.

DAVID ROBINSON; GEORGE HINKLE; GREGORY HOLLOWAY; U. M.
SWINEY; DENNIS COLLINS; LT. KING; JOHN COMBS; TODD FARRIS;
IHO BURTON; C/O WRIGHT; C/O BELLAMY; ADINA POGUE; COUNSELOR
TREADWAY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:13-cv-00556-JLK-RSB)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Maxwell, Appellant Pro Se. Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bradley    Maxwell   appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed       the   record    and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Maxwell v. Robinson, No. 7:13-cv-00556-JLK-RSB (W.D. Va.

Oct. 30, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented        in   the

materials      before    this   court   and   argument    would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                         2